By the court, Clerks, J.
The property, for the conversion of which this action is brought, was wrongfully taken by the defendant on the 11th of December, 1859. Attachments were issued against it while in the possession of the defendant, by creditors of the owners, on the 31st January, 1860, under wiiieh it was sold April 22,1861, for $1,883.41. On the 23d February, 1860, the owners made a general assignment to the plaintiff for the benefit of their creditors.
At the trial, the judge was requested to charge the jury, that the property mentioned in the complaint, having been taken from the defendant by process of law in Hew Jersey, before the owners transferred the same by their assignment to the plaintiff, the latter is not entitled to recover the property or the value thereof. The judge was also requested to charge, that the plaintiff had failed to prove more than nominal damages. He refused to charge .as requested ; but he did charge that the taking of the property by the sheriff was a defense to the extent of $1,883.41, being the proceeds of the sale under the attachment, which were applied to pay ■the original owners debts. He was clearly right.
If the proposition of the defendant’s counsel is tenable, if the property was, at the time of the wrongful taking, worth ten times the amount which it brought at the sale under the attachment, the wronged, and not the wrongful party, must ¡suffer the consequences of the depreciation. The wronged, instead of the wrong doer, should suffer, according to this proposition, the direct consequences of the wrong. At the time of the conversion, and at any time b etween the conversion and the sale, it is possible that the state of the market might have enabled the owner to sell the property for a much larger sum than it brought at the sale under the attachment. But this he would have been prevented from doing by the unjustifiable act of the defendant. The judge properly charged, *420therefore, that, the jury should determine, from the evidence, what was the actual value of the property at the time of the taking; and, having ascertained this, he directed them,, if they should find for the plaintiff, to deduct from this ascertained value, at the time of the taking, the amount which it produced at the sale. The other exceptions and objections of defendant’s counsel, are equally untenable.
The judgment should he affirmed, with, costs.